Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2019

                                      No. 04-19-00226-CR

                                  Jose Trinidad GONZALEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
         When we granted court reporter David Zarate’s first motion for extension of time to file
the reporter’s record, we set the record due on August 28, 2019. See TEX. R. APP. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the record until October 11, 2019.
        The reporter’s request is GRANTED IN PART. The reporter’s record must be filed with
this court by September 27, 2019. See id. (limiting any extension in an ordinary appeal to thirty
days).
        If the court reporter is unable to file the completed record by September 27, 2019, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court